 

nt
Case 3:19-mj-00239-HTC Document5 Filed 09/18/19 Page 1 of 1

Page 1 of 1

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF FLORIDA ~
PENSACOLA DIVISION
UNITED STATES OF AMERICA

VS.

Wthssa. Lind 1 Ce no Fn g 234
| ORDER

Pursuant to 18 U.S.C. § 3142, you are hereby released on your own recognizance with the

 

following special conditions:
1, You shall not commit a Federal, State, or local crime during the period of release;
2. If the Office of the Federal Public Defender has been appointed to represent you, you
shall maintain contact with their office and immediately advise them if your contact
‘information (i.e., your address or phone number) changes; and,

—l
“”

3. You shall be required to return for your (bench trial\Gury trial){next court date) on

/ vy
hou 4 ,2019 at GL) J) (a,m//p.m. or for such other

date as trial may be set. You shall further be required to appear for any other court

 

date of which you are notified.
4. If you have been directed to return for sentencing and a presentence report has been
ordered, you will cooperate with the Probation Officer assigned to prepare the report.
Failure to comply with the foregoing conditions of release may result in the immediate
issuance of a warrant for your arrest, a revocation of your release, an order of detention, and a
prosecution for contempt of court and could result in a term of imprisonment, a fine, or both.

DONE AND ORDERED this 18" day of _September_ 2019.

 

/s/ Hope Thai Cannon
HOPE THAI CANNON
UNITED STATES MAGISTRATE JUDGE

 
